

115 HR 1441 IH: Repeal Sequestration for Defense Act
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1441IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Turner introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate the
			 sequestration for the revised security category under section 251 and to
			 eliminate the section 251A reduction in discretionary appropriations and
			 direct spending accounts within function 050 (defense).
	
 1.Short titleThis Act may be cited as the Repeal Sequestration for Defense Act. 2.Elimination of sequestration under the revised security categorySection 251(c)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking each subparagraph (A) for fiscal years 2014 through 2021 and by redesignating each subparagraph (B) as subparagraph (A).
		3.Elimination of section 251A reduction in discretionary appropriations and direct spending accounts
 for defenseSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended as follows:
 (1)In paragraph (1)(D), strike 9 and insert 18. (2)In paragraph (2), strike everything after section 254(c), and insert the following: OMB shall allocate the total reduction calculated pursuant to paragraph (1) for that year to discretionary appropriations and direct spending accounts except for function 050 (defense function)..
 (3)Strike paragraph (3). (4)In paragraph (5)(B), strike the dash after limit, strike clause (i), and strike (ii) and move that text 2 ems to the left.
 (5)In paragraph (6)(A), strike paragraphs (3) and (4) and insert paragraph (4). (6)In paragraph (6)(B), strike the dash after that, strike clause (i), and strike (ii) and move that text 2 ems to the left.
			